 



The Princeton Review, Inc.
2315 Broadway
New York, NY 10024
February 1, 2007

     
Golub Capital Incorporated
  Proskauer Rose LLP
551 Madison Avenue, 6th Floor
  One International Place
New York, NY 10022
  Boston, MA 02110

         
Attn:
  Mr. Andrew H. Steuerman,   Attn: Stephen A. Boyko, Esq.
 
  Managing Director    

Gentlemen:
          Reference is made to that certain Limited Waiver and Second Amendment
to Credit Agreement entered into as of November 3, 2006, among The Princeton
Review, Inc., the other Loan Parties signatory thereto, the Lenders party
thereto and the Administrative Agent, as further amended by our letter agreement
dated December 15, 2006 (as amended, the “Second Amendment”). Terms used but not
defined herein shall have the meanings as set forth in the Second Amendment or
the Credit Agreement.
          This shall reflect our agreement as follows:
          The definition of “Revolver Reduction Date” under the Second Amendment
shall hereinafter mean “the date one hundred and twenty (120) days after the
Second Amendment Effective Date.”
          Except as amended hereby, the Credit Agreement and the other Loan
Documents remain unmodified and in full force and effect.

            Very truly yours,

Borrower:

The Princeton Review, Inc.
      By:   /s/ Stephen Melvin         Name:   Stephen Melvin        Title:  
Chief Financial Officer     

 



--------------------------------------------------------------------------------



 



            Guarantors:

Princeton Review Operations, LLC
      By:   /s/ Stephen Melvin         Name:   Stephen Melvin        Title:  
Chief Financial Officer     

Agreed and Accepted,
Administrative Agent:
Golub Capital Incorporated

         
By:
  /s/ Gregory W. Cashman    
 
       
 
  Name: Gregory W. Cashman
Title: Chief Investment Officer    

Lenders:
Golub Capital CP Funding LLC

         
By:
  /s/ Gregory W. Cashman    
 
       
 
  Name: Gregory W. Cashman
Title: Chief Investment Officer    

2